DETAILED ACTION
This office action follows a response filed on May 19, 2022.  Claims 1, 2, 8-10, and 13 were amended.  Claims 1-15 are pending.


Double Patenting
Claims 1-9 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-12, 14, 16, and 18 of copending Application No. 16/956,218.
Copending claims are drawn to a method for producing a multimodal ethylene-based polymer by polymerization of ethylene and a C3-C12 comonomer in the presence of a first catalyst, a second catalyst, and optionally hydrogen, in a first solution polymerization reactor and a third catalyst in a second solution polymerization reactor to produce a multimodal ethylene-based polymer comprising a first ethylene-based component with density 1, a second ethylene-based component with density 2, and a third ethylene-based component with density 3, wherein2 is greater than1, and the multimodal ethylene-based polymer has a molecular weight distribution (Mw(GPC)/Mn(GPC)) of at least 5.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11-14 are directed to an invention not patentably distinct from claims 1, 5, 8-12, 14, 16, and 18 of commonly assigned Application No. 16/956,218 for the same reasons elucidated in preceding paragraph 1. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/956,218, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Response to Arguments
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Chandrashekar et al. (US 7,473,745), set forth in paragraph 7 of the previous office action dated March 22, 2022, has been withdrawn in view of claim amendment. 
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Etherton et al. (US 7,829,641), set forth in paragraph 8 of the previous office action, has been withdrawn in view of claim amendment. 
	The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/956,218, set forth in paragraph 11 of the previous office action, has been maintained.  New grounds of rejection based on amended claims is presented in paragraph 1, supra.  Copending claims do not recite the limitation of instant claim 10 where the first ethylene-based component has Mw in a range of 10,000 to 50,000, or the limitation of claim 15 of passing a multimodal ethylene-based polymer to a tubular reactor downstream of the second solution polymerization reactor.     

Subject of claims is patentably distinct over Chandrashekar et al. (US 7,473,745) and Etherton et al. (US 7,829,641), cited previously, and over the following references: 
Zhang et al. (US 10,442,920), Wang et al. (US 10,538,654), Kazemi et al. (US 9,963,529), and Li et al. (US 9,512,282) teach production of polyethylene using two CSTR reactors configured in parallel, followed by a tubular reactor.  Polymerization is carried out by adding a single site catalyst to each CSTR reactor.  Reference does not teach a process using a first catalyst and a second catalyst in a first solution polymerization reactor. 
Dewachter et al. (US 8,703,885) discloses a method for preparing a trimodal polyethylene by preparing a blend of two different catalysts and transferring the blend into a double loop reactor comprising ethylene, comonomer, and diluent.  The first catalyst produces a monomodal polyethylene having a density of 0.935 g/cm3, and the second catalyst produces a bimodal polyethylene having a density of 0.928 g/cm3.  The trimodal polyethylene product has a molecular weight distribution of 3.3, which does not lie within the range set forth in instant claims.  
	Szul et al. (WO 01/40330; US 6,399,722) teaches copolymerization of ethylene and 1-hexene in a gas phase reactor, wherein a first catalyst is mixed in-line with 1-hexene before contacting a stream containing a solution of a mixture of a second and third catalyst.  The resulting polymer has a molecular weight distribution of 30.49.  Reference does not teach use of two solution polymerization reactors.     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762 
July 21, 2022